Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/20 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the specification the term “PCR” must be spelled out at least once.  
Appropriate correction is required.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  In claim 2, the term “PCR “must be spelled out at least once.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2013/0093641) in view of Cassel (US 6,114,999).
With regard to claim 1 Ng discloses in Figure 1 a circular antenna array device that comprises a plurality of antennas elements (104, 108, 112) disposed adjacent to each other and positioned in a circular array, each antenna element comprises a radiating element  (see para 24) and further comprises a reflector plate (see 128, 132, 136 Fig. 1), the antennas are mounted on a ground plane (circuit board 140), the antenna array comprises at least one flexible printed circuit board (see para 23) joined to reflector plates of a first antenna and a second antenna from the plurality of antennas, the first antenna and the second antenna are adjacent to each other. Ng discloses essential features of the claimed invention except:
With regard to claim 1 an upper board joined above the plurality of antennas, it is typical for electrical wires and components of an antenna device or a plurality of antenna devices to be interconnected to upper board to make a compact and yet efficient integrated antenna unit.  
With regard to claim 2, a metal surface and a PCR layer on top of the metal surface coupled to the reflector plate of the first antenna device and the second antenna device; 
With regard to claim 3, a yoke formed on either side on either one of the reflector plane of the first antenna and reflector plate of the second antenna and the FPCB is joined to the choke member; Cassel discloses this limitation in Fig. 4. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teaching of Cassel in the device of Ng for the benefit to inhibit interference signal out of the reflector. 
With regard to claim 4, the PCB is joined to the reflector and the plates of the first antenna and the second antenna using plastic rivet. Joining different elements of an antenna or a plurality of antennas using plastic material is well known in the art (see col. 2 lines 25-29).
 5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2013/0093641) and Cassel (US 6,114,999) as applied to claim 1 above, and further in view of Yang et al. (US 2019/0288406).
Ng and Cassel disclose essential features of the claimed invention except with regard to claim 5, a feed line for providing a radiator feed signal and a grounding surface for providing a ground potential are formed on the upper board; Yang discloses an antenna feed board (4) that is connected to a radiator and an antenna reflector to be grounded (see para 34). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Yang in the antenna devices of Ng and Cassel for the benefit to enhance the performance of the antenna radiation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huish discloses a circular array antenna element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845